Citation Nr: 0105902	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  92-55 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for female organ 
cancer.

2.  Entitlement to an increased evaluation for chronic 
hepatitis C with cryoglobulinemia and depression, currently 
evaluated as 60 percent disabling.

3.  Entitlement to a rating in excess of 30 percent for 
thenar and hypothenar atrophy of the right hand with 
incomplete moderate paralysis of the median nerve, based on 
the disagreement with the May 1997 initial award.

4.  Entitlement to a compensable evaluation for anisocoria of 
the right pupil, based on the disagreement with the May 1997 
initial award.

5.  Entitlement to a compensable evaluation for cervicitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Thereafter, the veteran's claims files were transferred to 
the RO in Columbia, South Carolina.  The Board remanded the 
case for further development in February 1999.  The case has 
been returned to the Board for further appellate action.  

The veteran was scheduled to appear at a Central Office 
hearing in June 2000.  She was notified of the date of the 
hearing in May 2000.  However, the veteran failed to report 
for her scheduled hearing.  Further, she has not provided any 
evidence of good cause for her failure to report or requested 
that the hearing be rescheduled.  The Board considers the 
request for a hearing to be withdrawn.  38 C.F.R. § 20.702(d) 
(2000).

Finally, the veteran's case was certified on appeal to the 
Board in May 2000.  The veteran then submitted additional 
evidence directly to the Board that was received in July 
2000.  The veteran also submitted a waiver of consideration 
by the agency of original jurisdiction.  Accordingly, the 
Board will consider the evidence in its appellate review.  
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The RO denied service connection for female organ cancer 
in May 1990.  The veteran was notified of that decision in 
June 1990.

2.  In September 1990, the veteran filed a notice of 
disagreement with respect to the May 1990 denial of service 
connection for female organ cancer, and in March 1999 the RO 
provided the veteran with statement of the case addressing 
that issue.

3.  The veteran did not file a substantive appeal with the VA 
on this issue.

4.  The veteran's hepatitis is manifested by elevated liver 
function tests, fatigue, and depression since October 1997.

5.  Applying the rating criteria in effect prior to May 22, 
1995, the veteran's cervicitis is not manifested by moderate 
disease or injury of the cervix.

6.  Applying the rating criteria in effect on and after May 
22, 1995, the veteran's cervicitis does not require 
continuous treatment.

7.  The veteran's thenar and hypothenar atrophy of the right 
hand with incomplete moderate paralysis of the median nerve 
is not manifested by more than moderate paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a timely substantive appeal of 
entitlement to service connection for female organ cancer 
have not been met.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (2000).

2.  The criteria for a disability rating greater than 60 
percent for hepatitis have not been met.  38 U.S.C.A. §§ 1155 
(West 1991), (Veterans Claims Assistance Act (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99  (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.114, Diagnostic Code 7345 (2000).

3.  The criteria for a 60 percent disability rating for 
hepatitis have been met since October 1997.  38 U.S.C.A. § 
1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.114, Diagnostic Code 7345 (2000).

4.  The schedular criteria for a compensable rating for 
cervicitis are not met.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7612 (1994 and 2000).

5.  The criteria for a disability rating greater than 30 
percent for thenar and hypothenar atrophy of the right hand 
have not been met.  38 U.S.C.A. § 1155, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8515 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Female Organ Cancer

When appealing a decision by the RO denying benefits, the 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to her, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 
20.302 (2000).

The veteran was originally denied entitlement to service 
connection for female organ cancer by way of a rating 
decision dated in May 1990.  Notice of that decision was 
provided in June 1990.  The veteran's notice of disagreement 
was received in September 1990.  However, the RO did not 
issue a statement of the case (SOC) at that time.

The Board remanded the veteran's case in February 1999.  In 
the Introduction section of the decision, the Board noted 
that a SOC had not been issued to the veteran in response to 
her September 1990 NOD.  The RO then issued a SOC, dated 
March 9, 1999.  No substantive appeal was received in 
response to the SOC.

The veteran's case was returned to the Board in May 2000.  
The Board then notified the veteran in September 2000 that 
her appeal regarding her claim for service connection for 
female organ cancer might not have been filed on time.  The 
veteran was provided a timeline of events, beginning with the 
date of notification of the decision.  The veteran was 
informed that she had 60 days to respond to the letter and 
provide evidence as to why she believed her appeal of this 
issue was timely.

To date no response has been received by the veteran.  
Moreover, her representative has not submitted any response 
on her behalf contending that she has filed a timely appeal 
with respect to this issue.  Further, the veteran never 
requested an extension of the time to submit an appeal.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (2000).  When, 
as it appears in this case, the veteran fails to file a 
timely appeal, she is statutorily barred from appealing the 
RO decision.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  Accordingly, the veteran's appeal in regard 
to service connection for female organ cancer is dismissed.

II.  Increased Ratings

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The claims file contains a voluminous amount of medical 
records from a number of sources, primarily private 
physicians and treatment facilities although VA treatment 
records and examination reports are also included.  The 
majority of the evidence was submitted to support the 
veteran's claim for service connection for vasculitis and 
mononeuropathy multiplex.  The Board has considered all of 
the medical evidence of record in adjudication of the 
veteran's several claims.  However, for the sake of brevity 
will limit its discussion to the most pertinent evidence.  
See Baldwin v. West, 13 Vet. App. 1, 5-6 (1999).

A.  Hepatitis

In this case, the veteran was granted service connection for 
chronic hepatitis in January 1979.  She was assigned a 
noncompensable rating, effective from October 1978.  The 
veteran's disability rating was increased to 30 percent in 
May 1997, with an effective date of January 1990, the date 
her claim for an increased rating was received.  Finally, the 
veteran's hepatitis disability rating was increased to 60 
percent in May 1998.  The effective date of the increase was 
March 1998 based on a hospitalization report for that period.

The veteran submitted a claim for an increased rating in 
January 1990.  
The veteran was afforded a VA examination in April 1990.  
However, the examination focused on the veteran's 
neurological complaints associated with her mononeuropathy.  
The examiner did note that the veteran complained of bowel 
and bladder dysfunction.  The veteran's liver function was 
tested and the examiner reported the results as normal.  The 
pertinent diagnosis was status post hepatitis B.

The veteran submitted a statement in support of her claim for 
an increased rating in April 1990.  At that time, she 
reported that she felt that she suffered from a moderate 
degree of liver damage.  She said that she had disabling 
recurrent episodes of gastrointestinal (GI) disturbance.  She 
also said that she was fatigued almost daily and had extreme 
episodes of mental depression.  She added that she was taking 
antidepressant medications.  She also submitted a statement 
from D. K. Smith, D.O., dated in December 1989, which 
reported that laboratory results for the veteran had shown 
elevation of liver enzymes, although no specific date of the 
tests or results were mentioned.

The veteran and her father testified at a hearing before a 
member of the Board in December 1991.  Primarily, the veteran 
and her father testified regarding other conditions that they 
felt were related to the veteran's hepatitis rather than 
current symptomatology associated with her hepatitis.  The 
veteran testified that testing by her private physicians had 
confirmed that she suffered from hepatitis C and that she 
probably had had this in service.  The veteran also submitted 
treatment records and letters from her physicians at the 
hearing.

The records consisted of: a letter from M. S. Forshag, M. D., 
dated in November 1990; letter and treatment records from W. 
T. Oakes, Jr., M. D., at the Tupelo Neurology Clinic for the 
period from July 1986 to October 1989; records from North 
Mississippi Medical Center (NMMC), dated in March 1987; and 
records from the Houston Community Hospital, dated in January 
1982.

The letter from Dr. Forshag, from the University of Alabama 
at Birmingham (UAB) Hospital, reported that he suspected the 
veteran's chronic persistent hepatitis was due to hepatitis 
C.  The records from Dr. Oakes pertained to neurological 
evaluations of the veteran and did not relate any pertinent 
information regarding the status of her hepatitis disability.  
The records from NMMC related to a neurological evaluation.  
The 1982 records from Houston Community Hospital reported 
elevated liver studies that were attributed to the veteran's 
chronic hepatitis.  She was evaluated for complaints of 
chronic constipation.  The diagnosis was functional 
constipation.

Associated with the claims file is a VA medical opinion, 
dated in April 1992.  The opinion was requested to determine 
if there was a connection between the veteran's multiple 
neurological complaints and her hepatitis.  No specific 
opinion regarding current hepatitis symptomatology was 
provided.  In June 1992, the Board requested a review of the 
case by an independent medical expert (IME) regarding the 
possible causal relationship between hepatitis and the 
veteran's multiple neurological complaints.  The opinion did 
not provide any current assessment of the veteran's hepatitis 
symptomatology.  

The veteran submitted another letter from Dr. Smith, dated in 
June 1993.  The letter related that the veteran was 
experiencing a number of medical problems.  However, no 
direct evidence regarding her current hepatitis 
symptomatology was provided.  Dr. Smith did provide a list of 
medications that were prescribed for the veteran.  The list 
included Elavil and Xanax.

The veteran submitted a number of private treatment records, 
through her senator's office, in February 1994.  The records 
were from the UAB University Hospital and the Kirklin Clinic 
at UAB, and from the Cleveland Clinic Foundation.  The UAB 
records covered a period from January 1992 to September 1993.  
A UAB discharge summary, for a period in November 1992, 
reported that the veteran was evaluated for intravenous (IV) 
immunoglobulin G (IgG) therapy.  However, it was determined 
that her hepatitis/transaminase levels were only very mild 
and that it would not be helpful to treat her with alpha 
interferon with only minimal inflammation.  It was 
recommended that she undergo liver function testing every 
three months and a reconsideration of treatment options if 
there was a significant increase in test results.  The 
Kirklin Clinic records were for a period from January 1992 to 
October 1993.  However, they did not contain any pertinent 
information with respect to the level of disability 
associated with hepatitis.  The letter from the Cleveland 
Clinic Foundation, dated in September 1987, was a letter 
referring the veteran's case, involving her neurological 
status, for study by the Mayo Clinic.  

The veteran's case was remanded in April 1994 to obtain 
outstanding treatment records and other evidence.  Records 
from the Mayo Clinic, Rochester, Minnesota, were associated 
with the claims file in May 1994.  The records were for the 
period from December 1987 to October 1988.  A letter, dated 
in December 1987, noted that a liver biopsy had been 
performed approximately three months earlier with minimal 
inflammation.  

Also associated with the claims file in May 1994, were 
treatment records from Dr. Smith for the period from June 
1987 to February 1994.  An entry dated in December 1989 
reported that the results of serum glutamic oxaloacetic 
transaminase (SGOT) and serum glutamic pyruvic transaminase 
(SGPT) were elevated but no significant elevation was noted.  
Elevated values were noted again in January 1991.  An entry 
dated in September 1993 reported that the veteran had 
received several injections of gamma globulin.

Records from the Cleveland Clinic, for September 1987, were 
associated with the claims file in June 1994.  The records 
reflect evaluation of the veteran's multiple neurological 
complaints.  The veteran's hepatitis was referred to by 
history only.

In August 1994, the veteran submitted private treatment 
records from several sources, some of which were duplicative 
of material already of record.  The records did contain 
laboratory test results from 1994, which showed elevated 
values for liver function tests.  There was also an 
outpatient treatment note from UAB, dated in September 1993, 
which noted that the veteran had received a course of IgG 
treatment.  The veteran also submitted literature from the 
American Liver Foundation in support of her service-
connection claims that were pending at that time.

The veteran also submitted additional treatment records from 
UAB/Kirklin Clinic for the period from March 1986 to April 
1995 that were received by the RO in June 1995.  The records 
primarily reflect ongoing treatment and evaluation of her 
multiple neurological complaints by Dr. Forshag and J. N. 
Whitaker, M.D.  There are several laboratory tests results 
that reflect elevated liver test results.  A hospital summary 
for a period in November 1994 reports that the veteran was 
inpatient for five days to obtain IV Ig treatment.  The IV Ig 
treatment was meant to address the veteran's multiple 
neurological symptoms.  A February 1995 letter from 
Dr. Whitaker reported that, as of the veteran's last visit in 
January 1995, her hepatitis C antibody was positive and her 
liver enzymes were normal except for a mild elevation of SGPT 
to 51 (with normal listed as 0-31).  Finally, there was a 
letter from the veteran's GI specialist, R. L. Slaughter, 
dated in April 1995, to the veteran. Dr. Slaughter stated 
that his most recent test of the veteran's blood showed that 
there was a quantitative value of hepatitis C virus 
ribonucleic acid (RNA) contained within the appellant's 
bloodstream.  Dr. Slaughter stated that the finding of 
hepatitis C RNA within the bloodstream was an indication that 
there were live actively replicating hepatitis C virus 
particles within the tissues of the veteran's body, 
particularly her liver.  He said the laboratory results were 
the likely cause of her intermittent mild liver function 
abnormalities and was a cause of a mild chronic hepatitis.  

The veteran's case was remanded again in October 1995 for 
development of additional evidence.  Specifically, the 
veteran's records from the Social Security Administration 
(SSA) were to be requested and associated with the claims 
file, and requests were to be made for any other outstanding 
pertinent treatment records.  

Additional records from Dr. Smith were associated with the 
file in November 1995.  The records covered a period from 
June 1987 to August 1995.  However, the records reflected 
treatment for a number of complaints unrelated to this issue.  
The records did reflect ongoing assessment of and treatment 
for anxiety and depression from 1987 through 1993.

Also associated with the claims file were records from 
UAB/Kirklin Clinic for the period from March 1986 to February 
1996.  In a January 1995 statement, Dr. Slaughter noted that 
the veteran had been followed for the past three years.  
Laboratory tests showed mild liver dysfunction with slight 
elevations of the SGOT and gamma-glutamyl transferase (GGT).  
A liver biopsy had not been performed because of the 
relatively mild nature of the veteran's liver dysfunction.  
Dr. Slaughter noted that an August 1994 abdominal ultrasound 
showed a normal size liver with fatty infiltration.  He 
opined that the veteran's liver dysfunction could all be 
related to the fatty infiltration of her liver rather than to 
persistent hepatitis C even though antibody tests were 
positive.  In a September 1995 letter, Dr. Slaughter 
discussed the veteran's recent complaints of nausea, left 
upper quadrant pain, and some indigestion.  He also noted 
that recent laboratory tests revealed the veteran's bilirubin 
to be normal as well as her alkaline phosphatase, SGOT and 
SGPT.  

The veteran's records from SSA were received and associated 
with the claims file in October 1996.  The records contained 
multiple duplicate copies of medical records already 
contained in the claims file, although some new medical 
evidence was received.  The veteran was awarded SSA 
disability benefits in February 1990, with a determination 
that she had not engaged in substantial gainful activity 
since August 1985.  The disabilities cited related to her 
multiple neurological conditions and GI complaints rather 
than her infection with hepatitis.  The SSA reviewed, and 
continued, the veteran's disability status in April 1996.

The veteran was afforded VA examinations in March 1997.  At 
her GI examination, the veteran said that her primary symptom 
of her liver disease had been fatigue.  She had noticed an 
increase in her fatigue over the past seven to eight months.  
She also related several GI complaints.  Physical examination 
reported active bowel sounds with no organomegaly or masses.  
The liver was percussed at about 8 centimeters.  The examiner 
reported that laboratory tests showed mildly elevated values 
for SGOT and SGPT.  The diagnosis was hepatitis C.  The 
examiner also opined that the veteran's GI dysmotility 
symptoms were probably not related to the veteran's actual 
liver disease.

The veteran was afforded a VA neurology examination.  
However, the findings related primarily to the veteran's 
multiple neurological complaints.  

Treatment records from Trident Health System dated in May 
1998 related to treatment provided in March 1998.  The 
veteran was treated for an overmedication situation and then 
transferred to the VA medical center (VAMC) in Charleston, 
South Carolina.  A VA discharge summary for the period March 
24-25, 1998, reflects that the veteran overmedicated herself 
in order to sleep.  The veteran said that she had been 
feeling worse lately and related her feelings to her physical 
symptoms and having started interferon treatment in December 
1997.  She denied depressed mood, hopelessness, poor 
appetite, guilt, anhedonia or suicidal ideation.  She did 
endorse poor sleep, poor energy, not being physically able to 
do things she was once able to do, poor concentration and 
increased crying.  The veteran said that she had never been 
admitted to a psychiatric hospital or treated for psychiatric 
problems.  The discharge diagnoses were substance induced 
mood disorder secondary to alpha-interferon and prednisone 
versus depression secondary to general medical condition.

Associated with the claims file are VA treatment records for 
the period from October 1996 to May 1999.  The records 
reflect treatment and evaluation of the veteran's many 
health-related complaints.  An entry dated in October 1997 
noted an assessment of depression.  A December 1997 entry 
reported that the veteran was started on interferon therapy 
and taught how to give herself injections.  The entry also 
noted that the veteran had depression but termed it as "not 
significant."  Another entry, dated in June 1998, reported 
that the interferon therapy was discontinued, as there had 
been no improvement in symptoms.  The records also reflect on 
going therapy at the mental health clinic through March 1999.  
The mental health clinic entries reflect that she was doing 
well.

The veteran was afforded VA examinations in May 1999 to 
assess the current status of her hepatitis disability.  She 
said that she suffered from abdominal pain and distention 
several times per week and had severe fatigue.  She said she 
was unable to ambulate around her house without becoming 
short of breath.  Physical examination reported the abdomen 
as somewhat distended.  There was no hepatomegaly or 
splenomegaly noted.  The examiner noted that results of 
laboratory tests conducted in April 1999 showed mildly 
elevated liver function tests.  An April 1999 abdominal 
ultrasound was interpreted to show a normal appearing liver 
with no evidence of mass, ascites, or cirrhosis.  The 
assessment was chronic hepatitis secondary to hepatitis C 
with no evidence of cirrhosis.  

Finally, the Board has considered the evidence submitted 
directly to the Board in July 2000.  The evidence consists 
mostly of duplicate medical records from UAB, Kirklin Clinic, 
Baptist Hospital/Golden Triangle, Mayo Clinic, Cleveland 
Clinic, and VA.  

Diagnostic Code 7345 is used to evaluate disabilities 
involving infectious hepatitis (there is no diagnostic code 
related to hepatitis C on its own).  38 C.F.R. § 4.114 
(2000).  Under Diagnostic Code 7345, a 30 percent evaluation 
is for consideration for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent evaluation is 
assignable for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  Finally, a 100 percent rating is for application 
where there is marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disability symptoms requiring rest 
therapy.  38 C.F.R. § 4.114.

At the outset, the Board finds that the veteran's hepatitis 
symptomatology does not satisfy the criteria for a 100 
percent rating and has not at any time during the period of 
this claim.  There is no evidence of marked liver damage.  In 
fact, the various private and VA medical records have only 
reported mildly elevated liver function tests.  Several 
abdominal ultrasounds have not shown any evidence of liver 
damage.  The veteran has suffered from a number of GI related 
complaints, however these have not been attributed to her 
hepatitis as reported in the March 1997 VA examination.  
Further, the veteran's extensive GI evaluations at 
UAB/Kirklin Clinic have not attributed her GI complaints to 
her hepatitis.  In addition, there is no evidence of record 
to show that the veteran has suffered episodes of several 
weeks' duration aggregating three or more episodes a year.  

The remaining question is whether the veteran is entitled to 
a 60 percent disability evaluation prior to March 1998.  As 
noted above, the veteran has not demonstrated evidence of 
marked liver damage.  Nor is there objective evidence of 
moderate liver damage.  The multiple laboratory tests results 
and analyses provided by the veteran's several physicians 
reflect mildly elevated test results with no objective 
evidence of liver damage.

The basis for the veteran's increase to 60 percent was that 
she was hospitalized for overmedication in March 1998.  She 
was evaluated to see if this was deliberate but it was 
determined to have been an accident.  The veteran has since 
been seen in the VA mental health clinic on a regular basis.  
The hepatitis rating was increased to 60 percent in March 
1998 to reflect additional symptomatology of depression as 
reported in the hospital summary from that time.  

In reviewing the evidence of record, the Board notes that the 
veteran has been noted to suffer from symptoms associated 
with depression and anxiety going back to 1985.  The reason 
for the symptoms has been varied, to include the personal 
assault from her husband in 1985, as well the problems 
associated with her multiple nonservice and service-connected 
medical problems.  Dr. Smith's records reflect treatment for 
anxiety and depression from 1987 to 1993.  He also wrote a 
letter in 1993 that reflected that the veteran was prescribed 
Xanax and Elavil.  Medical records reflect continuous 
prescriptions for those drugs from 1990 to the present.  
Further, the veteran has received continuous outpatient 
treatment at the VA mental health clinic since March 1998.

It is difficult to discern a specific point at which the 
veteran's depression is related solely to her hepatitis as 
opposed to her many medical problems, as well as some 
personal events that have occurred.  The RO determined that 
the March 1998 hospitalization was such a point.  However, 
the Board finds that the veteran's was noted to have 
depression as of October 1997 at the time she began increased 
treatments for her hepatitis.  She began a regimen of 
interferon therapy that extended until June 1998.  Given that 
the veteran has never exhibited truly moderate liver damage, 
as evidenced by the multiple treatment entries, letters, and 
ultrasound tests, this date represents a resolution of 
reasonable doubt in favor of an increase in the level of 
disability for the veteran's hepatitis.  Accordingly, a 60 
percent rating is warranted from October 1997.

B.  Cervicitis

The veteran's SMRs reflect that she was treated for chronic 
cervicitis on a number of occasions during service.  An 
obstetrics and gynecology (OB-GYN) examination was deemed as 
normal in September 1978.  A cervical cone biopsy was 
performed that same month.  The results of the biopsy were 
interpreted to show squamous metaplasia, extensive multiple 
foci of mild dysplasia and rare foci of moderate dysplasia.  
The biopsy was negative for severe dysplasia, carcinoma in 
situ, and invasive carcinoma.  There was evidence of 
proliferative endometrium.

The veteran was granted service connection for chronic 
cervicitis in January 1979.  She was assigned a 
noncompensable disability rating that has remained in effect 
until the present.

The veteran was afforded a VA OB-GYN examination in February 
1979.  The examiner noted the veteran's cervical cone biopsy 
in service.  A Class I Pap Smear was interpreted to show an 
absence of atypical or abnormal cells.  The examination 
impression was of an essentially normal pelvis with short, 
scarred, clean cervix.

The findings of a December 1985 VA OB-GYN examination 
reported a normal vagina and cervix with some old scars on 
the cervix.  

A January 1995 letter from Dr. Slaughter reviewed the 
veteran's overall medical status.  He listed nine separate 
medical problems that were being treated.  However, 
cervicitis was not one of the listed problems and no cervix-
related conditions were discussed.

The veteran was afforded a VA OB-GYN examination in May 1999.  
The veteran's only gynecological complaint was of heavy 
irregular periods for the past nine months.  The examiner 
reported a normal gynecological examination.  

The Board has reviewed the extensive private treatment 
records from UAB/Kirklin Clinic, NMMC, Mayo Clinic, Golden 
Triangle/Baptist Hospital, Cleveland Clinic, Dr. Oakes, Dr. 
Smith, Trident Health System, as well as the VA hospital 
summaries and treatment records.  There are no reports of 
ongoing treatment for the veteran's cervicitis from 1989 to 
1999.  Further, the veteran has not alleged any treatment or 
recurrent problems associated with her cervicitis.

During the course of the veteran's appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating gynecological conditions and 
disorders of the breast.  See 60 Fed. Reg. 19851 (1995).  
These regulations became effective May 22, 1995.  See 38 
C.F.R. § 4.116 (2000).

Under the prior regulations cervicitis is rated under 
Diagnostic Code 7612.  38 C.F.R. § 4.116a (1995).  Under 
Diagnostic Code 7612, a noncompensable rating is assignable 
for mild symptomatology.  A 10 percent evaluation is 
warranted for moderate symptomatology. 

With respect to the current rating criteria, cervicitis is 
still evaluated under Diagnostic Code 7612 as a disease or 
injury of the cervix.  38 C.F.R. § 4.116 (2000).  A 
noncompensable rating is assigned for symptoms that do not 
require continuous treatment.  A 10 percent rating is for 
consideration where symptoms require continuous treatment.

In this instance, since the veteran's cervicitis was 
diagnosed and treated in service, she has not complained of 
any residual disability, nor does the medical evidence 
reflect treatment for any residual disability.  The 1979 and 
1985 VA examinations found no early evidence of continued 
symptomatology.  The treatment records from 1989 to 1999 have 
not reflected any further treatment or complaints.  The May 
1999 VA examination reported the pelvic examination as 
normal.  Thus, the medical evidence reflects that the veteran 
does not currently have any cervical pathology that would 
satisfy the rating criteria for a 10 percent rating under 
either the prior or amended regulations.  

III.  Higher Rating - Thenar and Hypothenar Atrophy

The veteran's claim for a higher evaluation for thenar and 
hypothenar atrophy of the right hand, with incomplete 
moderate paralysis of the median nerve, is an original claim 
that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran was granted service connection for thenar and 
hypothenar atrophy of the right hand, with incomplete 
moderate paralysis of the median nerve, in May 1997.  The 
disability was determined to be the result of the veteran's 
recurrent mononeuritis multiplex that was related to her 
service-connected hepatitis C.  The veteran was then assigned 
a 30 percent rating, effective as of January 4, 1990.  In 
order to properly evaluate the rating for this disability, 
the Board must evaluate the evidence of record from January 
1990 to the present.  A review of the veteran's SMRs reflects 
that the veteran's right hand is her major hand.

The veteran was afforded a VA examination in March 1990.  
Physical examination reported some mild wasting of the thenar 
eminence bilaterally, as well as the first and second 
interossei.  Strength was diminished in the right hand.  
There was normal tone and slightly diminished fine finger 
movements bilaterally.  The assessment was that there was 
some mild weakness in peripheral nerves. 

The veteran and her father testified at the December 1991 
Travel Board hearing.  However, there was no testimony 
directly addressing the veteran's symptomatology related to 
this issue.  The veteran submitted a number of private 
treatment records from Dr. Forshag, Dr. Oakes, Jr., M. D., 
NMMC, and Houston Community Hospital.  The records primarily 
were dated prior to her claim in January 1990.  However, a 
March 1987 electromyographic (EMG) report from Dr. Oakes/NMMC 
reported that there was evidence of denervation activity in 
the right median, ulnar, radial and musculocutaneous nerves 
with changes reflecting both chronic and ongoing denervation.  

The VA medical opinions from 1992 focused on the issue of 
possible nexus between the veteran's hepatitis C and her 
multiple physical problems.  They did not address the 
severity of the veteran's median nerve disability.

A review of the UAB/Kirklin Clinic records for the period 
from January 1992 to October 1993 associated with the file in 
February 1994 reveals few problems associated with the right 
arm.  Rather, the veteran's lower extremities and left arm 
were noted as the primary problems.  Outpatient entries in 
January, September and December 1992 as well as a November 
1992 discharge summary support that observation.

A review of records from the Mayo Clinic and Cleveland Clinic 
Foundation received in May and June 1994 reflects evaluation 
of the veteran's multiple neurological complaints through 
December 1988.  As such they are not very probative of the 
veteran's level of disability after January 1990.  The 
records do show findings of right median and ulnar nerve 
impairment by clinical observation and EMG studies.

As noted above, treatment records from Dr. Smith, for the 
period from June 1987 to February 1994, were associated with 
the claims file in May 1994.  The records did not show any 
complaints/treatment related to right median and ulnar 
nerves.

The various private treatment records provided by the veteran 
in August 1994 contained no pertinent information regarding 
her right median and right ulnar nerve disability.

In June 1995, the veteran submitted additional treatment 
records from UAB/Kirklin Clinic for the period from March 
1986 to April 1995.  Entries dated in 1989 and 1990 reported 
right upper extremity strength as normal.  No specific nerve 
dysfunction was identified.  An April 1990 entry noted 
diminished dexterity of the right hand but there was no 
definite sensory abnormality.  Later records did not remark 
on any complaints associated with the right arm.  The veteran 
continued to experience problems with her left arm.

Additional records from Dr. Smith, through August 1995, were 
associated with the claims file in November 1995.  However, 
they contained no pertinent findings relating to the 
neurological status of the veteran's right arm.

Additional records from UAB/Kirklin Clinic, through February 
1996, were also associated with the claims file.  Many of the 
records were duplicates of those previously submitted.  
However, a discharge summary, dated in January 1996, noted 
that the veteran was admitted for IV Ig therapy after 
presenting with complaints of increased burning, throbbing 
and pain in the center of the palm of her right hand with 
associated weakness.  The summary reported significant 
improvement in strength of the right hand and also 
improvement in the numbness and burning with some mild 
residual in the ulnar distribution.  A follow-up outpatient 
entry, dated in February 1996, reported that the veteran felt 
that the strength in the medial two fingers had not improved 
substantially.  Physical examination reported that the 
veteran demonstrated a right ulnar neuropathy with 
involvement of the motor and sensory function following a 
traditional pattern.  The examiner, Dr. Whitaker, said that 
the weakness was graded at a 4/4-.  He said that the 
veteran's weakness was slightly worse than before and the 
sensory disturbance was characteristically a right ulnar now 
splitting the right ring finger.  Her complaints of 
dysesthesia were less.  

A review of the SSA medical records received in October 1996 
does not show any new relevant evidence from the multiple 
private treatment and VA records already associated with the 
claims file.  

The veteran was afforded a VA GI examination in March 1997.  
However, there were no findings pertinent to the issue on 
appeal in this examination report.

The veteran was also afforded a VA neurological examination 
in May 1997.  The examiner reported thenar and hypothenar 
atrophy in the right hand.  Deep tendon reflexes (DTRs) in 
the biceps and triceps were reported as equivocal.  The 
assessment was mononeuritis multiplex.  

The veteran submitted a statement in July 1997 wherein she 
disagreed with the May 1997 rating decision.  One of the 
assertions was that she experienced deteriorating hand 
muscles and could not hold a pen and this limited her ability 
to write.  The Board notes that the veteran's mother 
submitted a number of statements that were written on behalf 
of the veteran because of her difficulty in using a pen.  

The treatment records from Trident Health Systems, from March 
1998, contain no relevant information regarding the status of 
the veteran's right median nerve disability.

Associated with the claims file are VA outpatient treatment 
records for the period from October 1996 to May 1999, and 
discharge summary from March 1998.  An entry dated in October 
1996 reported the veteran's right upper extremity (RUE) 
strength as 5/5.  The remainder of the treatment records 
related to treatment provided for complaints associated with 
other medical problems, which included a fracture of the 
right thumb in 1999.

The veteran was afforded a VA neurological examination in 
June 1999.  The veteran reported numbness in her right arm 
and entire right hand to her elbow.  The examiner reported 
that light touch and pinprick were intact and well preserved.  
Motor examination revealed 4-5/5 strength in both upper 
extremities proximally and distally.  Light touch and 
pinprick revealed a glove-stocking loss to the mid-hands 
bilaterally.  Hypertrophy was noted in the 
metacarpophalangeal and first interphalangeal joint of the 
right thumb.  No thenar or hyperthenar [sic] atrophy was 
noted.  Tinel sign was negative at the wrist and elbows.  The 
pertinent neurological assessments were history of systemic 
vasculitis with mononeuropathy multiplex and sensory motor 
peripheral neuropathy most likely secondary to vasculitis.

The veteran's thenar and hypothenar atrophy of the right hand 
with incomplete moderate paralysis of the median nerve is 
rated under Diagnostic Code 8515, for disabilities involving 
paralysis of the median nerve.  Under Diagnostic Code 8515, a 
70 percent is assigned for complete paralysis of the major 
hand where the hand is inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  A 50 percent rating is for application 
where there is severe incomplete paralysis of the major hand.  
Finally, a 30 percent rating is for consideration where there 
is moderate incomplete paralysis of the major hand. 

In this case, the veteran's thenar and hypothenar atrophy of 
the right hand has not manifested more than a moderate 
disability since January 1990.  A review of the multiple 
private and VA treatment records does not reflect severe 
paralysis of the median nerve.  The results of the March 1990 
VA examination reported some mild wasting of the thenar 
eminence bilaterally.  There was diminished strength in the 
right hand.  However, entries from UAB/Kirklin Clinic, dated 
in 1989 and 1990 reported the veteran's right upper extremity 
strength as normal.

Subsequent records from UAB/Kirklin, dated in 1996, reported 
improvement in the strength of the right hand but continued 
complaints of pain, burning, and throbbing in the center of 
the palm of the right hand.  

No increase in disability was noted at the time of the May 
1997 VA examination which reported thenar and hypothenar 
atrophy in the right hand.  The June 1999 VA examination 
reported subjective complaints of numbness in her right arm 
and entire right hand to he elbow.  There was 4-5/5 strength 
in both upper extremities and no thenar or hypothenar atrophy 
was noted.  

Upon consideration of all of the evidence of record, the 
Board finds that the veteran does not meet the criteria for a 
50 percent rating under Diagnostic Code 8515.  The evidence 
reflects that the veteran has experienced periodic increases 
in her symptomatology at times while being almost 
asymptomatic at other times as reflected in the UAB records.  
The veteran's periodic increase in symptoms is contemplated 
in her 30 percent rating.  

ORDER

A substantive appeal for service connection for female organ 
cancer was not timely filed, accordingly, the appeal is 
dismissed.

An increased disability rating for hepatitis is denied.

Entitlement to a 60 percent rating for hepatitis, for the 
period from October 1997, is granted subject to the laws and 
regulations governing the award of monetary benefits.

An increased rating for cervicitis is denied.

An increased rating for thenar and hypothenar atrophy of the 
right hand with incomplete moderate paralysis of the median 
nerve is denied.


REMAND

The veteran was granted service connection for anisocoria of 
the right pupil in May 1997.  The rating decision stated that 
a noncompensable evaluation was assigned in the absence of 
significantly disabling visual impairment.  The effective 
date of the rating was January 4, 1990.

The veteran submitted a notice of disagreement that was 
received in July 1997.  She expressed her disagreement with 
the noncompensable rating for anisocoria in addition to 
several other matters.  The veteran was provided a 
supplemental statement of the case (SSOC) that addressed, 
inter alia, her disagreement with her disability rating for 
anisocoria.  The SSOC repeated the statement that a 
noncompensable evaluation is assigned in the absence of 
significantly disabling visual impairment.  However, the SSOC 
failed to provide any pertinent regulations or rating 
criteria that addressed the issue.  The veteran has not been 
afforded any type of rating description for her disability or 
advised as to what constitutes "significantly disabling 
visual impairment."

The Board also notes that the rating criteria used to 
evaluate diseases of the eye and visual impairment was 
amended in 1992.  See 57 Fed. Reg. 24364 (1992).  The 
veteran's anisocoria must be evaluated under both the prior 
and amended regulations to determine which set of 
regulations, if either, provides for a more favorable 
disability rating.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  As the RO has not yet rating the disability 
under both sets of regulations, it could be viewed as 
prejudicial for the Board to do so in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO is to review the evidence evaluate 
the service-connected eye disorder, 
taking into consideration all appropriate 
law and regulations.  Thereafter, the 
veteran must be issued a SSOC that 
provides the pertinent regulations 
relating to her service-connected 
anisocoria.  The cited regulations must 
extend from January 4, 1990, to the 
present, with consideration of change in 
regulations in 1992.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

